DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final Office Action.  
In summary, claims 84-103 are pending and under consideration.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 84-103 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-103 of U.S. Patent No. 8063050.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims are drawn to a method of inhibiting the production of AKT protein kinase utilizing the compounds of formula (I). The claims in the ‘050 patent are drawn to the compounds of formula (I). The instant application is a divisional of application 15670874 (currently abandoned), which is a continuation of application 15140874 (currently abandoned), which is a divisional of application 14458062 (US 9359340), which is a divisional of application 13272079 (US 8853199), which is a further divisional of application 11773949 (US 8063050). 
Applicant responded to the above rejection by providing a detailed explanation of the prosecution history of the subject matter:

    PNG
    media_image1.png
    549
    673
    media_image1.png
    Greyscale
 .
	This is not persuasive for the same reason as provided below.
Claims 84-103 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8853199.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims are drawn to a method of inhibiting the production of AKT protein kinase utilizing the compounds of formula (I). The claims in the ‘199 patent are drawn to a method of inhibiting the activity of AKT protein kinase with the compounds of formula (I). The instant application is a divisional of application 15670874 (currently abandoned), which is a continuation of application 15140874 (currently abandoned), which is a divisional of application 14458062 (US 9359340), which is a divisional of application 13272079 (US 8853199), which is a further divisional of application 11773949 (US 8063050). 
Applicant responded to the above rejection by providing a detailed explanation of the prosecution history of the subject matter:

    PNG
    media_image2.png
    309
    654
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    331
    667
    media_image3.png
    Greyscale


This is not persuasive for both nonstatutory obviousness-type double patenting rejections above. 
The present application is not shielded by the safe harbor of 35 U.S.C. § 121.  35 U.S.C § 121 (entitled “Divisional applications”) says the following in the third sentence:
A patent issuing on an application with respect to which a requirement for restriction under this section has been made, or on an application filed as a result of such a requirement, shall not be used as a reference either in the Patent and Trademark Office or in the courts against a divisional application or against the original application or any patent issued on either of them, if the divisional application is filed before the issuance of the patent on the other application. (Emphasis added).
The safe harbour only applies between a parent and a “true” divisional application. See Ex parte Sauerberg, Appeal 2015-007064 2017 WL 150016 *1 (PTAB Jan. 10, 2017).
According to this decision, and in conjunction with current Federal Circuit case law, § 121 should be strictly construed. In order to enjoy the protection of the safe harbor against OTDP rejections, an application must:
Be properly designated a “divisional” application at the time of filing.
Be filed “as a result of” a restriction requirement, meaning:a. Filed as a divisional of the application in which the restriction requirement was issued.b. Directed to the subject matter restricted in the requirement and not elected in the prior application.
Be filed before the issuance of the reference patent (or the patent in which the restriction requirement was issued).

Therefore, both nonstatutory obviousness-type double patenting rejections are maintained.  



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624